 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Elizabeth-Abigail James,                              No. CV-19-01310-PHX-JAT
10                     Plaintiff,                          ORDER
11   v.
12   Caesars Entertainment Incorporated,
13                     Defendant.
14
15          The Court received Plaintiff’s service packets and a response (Doc. 12) to this
16   Court’s show cause order (Doc. 10) on April 10, 2019. The Clerk of the Court has
17   forwarded the complaint (Doc. 1) and the two supplements to the complaint (Docs. 9 and
18   11) to the marshals for service.
19          However, Plaintiff is cautioned that she cannot amend her complaint by supplement.
20   Therefore, if Plaintiff intends to expand or delete an allegation from the original complaint,
21   she must move to amend the complaint in its entirety (with leave of court as necessary).
22   See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d
23   565, 567 (9th Cir. 1987).
24          The Court has reviewed Plaintiff’s response to the order to show cause. (Doc. 12).
25   Plaintiff is cautioned that unless a court order is vacated, it is still valid. Therefore, Plaintiff
26   should not disregard Court orders in the future as she did with the deadline to return the
27   service packet.
28          Based on the foregoing,
 1          IT IS ORDERED that the deadline to return the service packet is extended to April
 2   10, 2019 and Plaintiff’s returned packet is deemed to be timely.
 3          IT IS FURTHER ORDERED that the show cause hearing set for April 18, 2019
 4   is vacated.
 5          Dated this 15th day of April, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
